SUMMARY ORDER
Defendant-appellant Pedro A. Morales-Gonzalez appeals from an amended judgment of conviction re-sentencing him pursuant to United States v. Fagans, 406 F.3d 138 (2d Cir.2005) to a term of 84 months’ imprisonment followed by three months’ of supervised release. Defendant was convicted after a plea of guilty on March 8, 2004 to illegally reentering the United States after having been deported subsequent to a conviction for an aggravated felony, in violation of Title 8, United States Code Sections 1326(a) and (b)(2). The District Court originally sentenced defendant within the applicable Guidelines range to terms identical to those imposed on re-sentencing.1
On appeal, defendant argues pursuant to United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005) that his sentence is unreasonable because the District Court did not adequately consider, inter alia, (1) his young age at the time of his underlying felony convictions; (2) his long history of drug abuse; and (3) his family circumstances.
We have considered each of defendant’s arguments and find them to be without *27merit. In particular, we conclude upon a review of the record that defendant’s sentence was substantively reasonable and that the District Court did not err when considering the factors set forth in 18 U.S.C. §§ 3553(a)(2)(B)-(C).
Accordingly, we hereby AFFIRM the judgment of the District Court.

. The District Court also imposed a $100 special assessment when imposing both the original and the appeal-from sentence.